869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.RICHI, Dr.;  Adams, Dr.;  Via, Administrator;  Helen Pruitt;Robin Hart;  William Warner;  George D. Hancock;Al C. Parke, Defendants-Appellees.
No. 88-6299.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

Before KEITH, BOYCE F. MARTIN Jr. and RYAN, Circuit Judges.

ORDER

1
Plaintiff Long moves for counsel on appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time he filed his complaint, the plaintiff was a prisoner at the Kentucky State Penitentiary in Eddyville, Kentucky.  The defendants are doctors and prison officials at the penitentiary.  The plaintiff alleged that when he was transferred from the Kentucky Correctional Psychiatric Center to the state penitentiary, the doctors and prison officials at the penitentiary refused to place him in the hospital and refused to treat him for his psychiatric disorder.  The district court dismissed the complaint sua sponte as frivolous.  28 U.S.C. Sec. 1915(d).


3
Sua sponte dismissals for frivolousness are proper under 28 U.S.C. Sec. 1915(d).   Harris v. Johnson, 784 F.2d 222, 224 (6th Cir.1986);  Brooks v. Dutton, 751 F.2d 197, 199 (6th Cir.1985) (per curiam).  Here the district court concluded that the plaintiff did not show deliberate indifference to a serious medical need.   Estelle v. Gamble, 429 U.S. 97, 104 (1976).  We agree with this conclusion of the district court.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.